Citation Nr: 1713094	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  09-29 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January to November 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2015; a transcript of the hearing is in the electronic (i.e., paperless) claims file, so of record.

The Board remanded this claim to the Agency of Original Jurisdiction (AOJ) in August 2015 for additional development.  In the ORDER portion of that decision, the Board incorrectly identified the mental health disability being awarded an increased evaluation (i.e., higher rating).  Although that decision stated that the rating for the PTSD was being increased, in actuality it was instead for the Veteran's already service-connected bipolar disorder.  Thus, his claim of entitlement to service connection for PTSD remains on appeal and, indeed, as mentioned was separately REMANDED in that prior decision rather than adjudicated.  The Board also granted an earlier effective date for his total disability rating on the basis of individual unemployability (TDIU).

As well, the Board sees that the Veteran's claim of entitlement to service connection for a low back disability was granted in a June 2016 rating decision, on remand.  This disability was characterized as mild degenerative disease at L5-S1.  Therefore, that claim is no longer on appeal inasmuch as he has not since separately appealed either the rating or effective date assigned for this now service-connected disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Regrettably, the Board must again remand this claim for service connection for PTSD.  Possibly because of the Board's misidentification of the bipolar disorder as PTSD in the prior decision and remand, the AOJ did not complete the further development of this claim that was directed in that prior remand, even to the extent of acceptable substantial compliance.  And in this circumstance another remand is required, i.e., mandatory, not discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


REMAND

The Board sincerely regrets the additional delay that again will result from remanding, rather than deciding, this claim, but as mentioned this additional development is mandatory, not discretionary.

In the prior August 2015 remand, the Board directed the AOJ to contact the Veteran regarding his claimed PTSD stressor in order to obtain more specific information concerning it.  This, in turn, would permit VA to try and corroborate the event he says occurred.  VA received a Statement in Support of Claim for PTSD (VA Form 21-0781) in May 2016, containing additional details, including the date of the incident and name of the service member involved.  However, the AOJ failed to comply with the next part of the Board's instructions by not then contacting the United States Army and Joint Services Records Research Center (JSRRC) or other appropriate source to attempt to verify this alleged stressor.  The record does not reflect any attempt by the AOJ to use the information provided by the Veteran to verify his claimed stressor, again, perhaps owing to the Board's mistaken indication in the August 2015 decision and remand that the rating for the Veteran's PTSD was being increased, when, in actuality, the increase in rating was for his bipolar disorder.

In any event, this previously-directed action must be completed before the Veteran's claim for PTSD may be adjudicated.  The April 2016 JSRRC stressor verification memorandum that is in the record is unrelated to the stressor specified in the Board's August 2015 remand directives, and concerning which the Veteran provided additional details in May 2016.

Accordingly, this claim for PTSD is again REMANDED for the following action:

1.  Contact the JSRRC or other appropriate source to attempt to verify the Veteran's alleged stressor that he detailed in his May 2016 PTSD statement on VA Form 21-0781.  All records obtained pursuant to this request must be incorporated into the claims file so they may be considered, and if no records are found, this must be documented in the claims file as well and the Veteran appropriately notified.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

